By the Court, Wallace, C. J.:
The motion of the defendants for a new trial was based not only upon errors of law alleged to have been committed at the trial, but also upon the insufficiency of the evidence to justify the decision. The motion was granted by the Court below, but the particular ground or grounds upon which it was granted do not appear by the record. It may have been granted because the Court below was,not satisfied with the evidence adduced upon some of the numerous sharply-disputed questions of fact involved, and it is a settled rule of practice prevailing in this Court not to interfere with the action of the trial Court in granting or refusing a new trial upon a question of fact, where there is a substantial conflict in the evidence. The circumstances, that intermediate the trial and the determination of the motion for a new trial, a change in the incumbency of the bench in the Court below had occurred, and that the motion was determined by the new incumbent, who had not presided at the trial, can make no difference in the application of the rule. The consideration, in the flrst instance, of the question, as to whether or not the decision upon a substantially-contested issue of fact is satisfactory to the judicial conscience, is a function of the trial Court as such; its determination *537by that Court is entitled to the utmost degree of deference at our hands; and upon looking into the record in this case, we find no reason to disturb the conclusion arrived at below.
Order affirmed. Remittitur forthwith.
Mr. Justice McKinstry did not express an opinion.